Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/7/21, is a division of 15619107, filed on 6/9/17. 15619107 is a continuation in part of 14896022, filed 12/04/2015. 14896022 is a national stage entry of PCT/US2014/041548, International Filing Date: 06/09/2014. PCT/US2014/041548 claims priority from provisional application 61942331, filed 02/20/2014; and from provisional application 61832451, filed 06/07/2013. 14896022 doesn’t provide support to the claim limitation of rebaudioside A up to 30% by weight; therefore, the effective filing and priority date of the claims is the filing date of 15619107, 6/9/17. 

Status of Claims
Claims 1-5 are currently pending. Claims 6-11 have been canceled. 
Claims 1-5 were examined and are rejected. 

Claim Rejections-35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, which is a naturally occurring product, without significantly more. The claim(s) recite(s) a stevia composition comprising Reb A, stevioside, and minor steviol glycosides and plant molecules. This judicial exception is not integrated into a practical application because the composition is substantially identical to abstracts obtained from a Stevia rebaudiana plant. Applicants’ specification describes the components of the instantly claimed composition to be present in abstracts obtained from Stevia rebaudiana; see Tables 2b and 3 of specification. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition of the claims is obtained from a naturally occurring product, and doesn’t appear to have markedly different characteristics from the naturally occurring product. See MPEP 2164.04(b)(II). The claims are therefore not patent eligible because they are drawn to a product derived from nature, which doesn’t appear to have markedly different characteristics from the naturally occurring product. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markosyan, WO 2011112892, publ. 9/15/2011.
The claims are drawn to a stevia extract flavor comprising: Reb A up to 30% by weight; stevioside up to about 12% by weight; and minor steviol glycosides up to 55% by weight, wherein the stevia extract modifies the flavor and sweetness profile of a consumable product without imparting significant sweetness to the consumable product. 
Markosyan discloses a filtrate composition comprising 15.6% Reb A, 4.5% stevioside, and 3.3% Reb E (p. 56, top para). Reb E is included within Applicants’ definition of minor steviol glycosides (para [0018]). Therefore, discloses a composition comprising 15.6% Reb A, 4.5% stevioside, and 3.3% minor steviol glycosides, which meets the limitations of claim 1. Regarding claim 1, “wherein the stevia extract FMP modifies the flavor and sweetness profile of a consumable product without imparting significant sweetness to the consumable product”, products of identical chemical composition must possess the same properties. See MPEP 2112.01(II): "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. The composition disclosed by Markosyan would necessarily possess the same characteristics recited by claim 1, and Markosyan anticipates the claim. 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markosyan, WO 2016049315 A1 (publ. 3/31/2016).
Markosyan discloses stevia leaves to comprise Reb A from 2-10%, stevioside from 2-10%, Reb C from 1-2%; and Reb B, Reb D, Reb E, Reb F, steviolbioside, and rubusoside at levels from 0-0.2% (p. 1, 2nd para under description of the related art). Reb E is included within Applicants’ definition of minor steviol glycosides (para [0018]). Therefore, Markosyan discloses a composition comprising 2-10% Reb A, 2-10% stevioside, 1-2% Reb C, from 0-0.2% Reb D, and 0-0.2% minor steviol glycosides, which meets the limitations of claims 1-2. Regarding claim 1, “wherein the stevia extract FMP modifies the flavor and sweetness profile of a consumable product without imparting significant sweetness to the consumable product”, products of identical chemical composition must possess the same properties. See MPEP 2112.01(II): "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. The composition disclosed by Markosyan would necessarily possess the same characteristics recited by claim 1, and Markosyan anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et. al., CN 101062077 (pub 10/31/2007). Shi et. al. was published in Chinese; for convenience, an English translation of the document is provided and referred to for discussion.
The claims are directed to a stevia extract flavor with modifying properties (FMP) comprising: a) rebaudioside A at a level up to about 30% by weight; b) stevioside at a level up to about 12% by weight; c) minor steviol glycosides; and further comprising one or more plant molecules comprising one or more selected from the group consisting of glucosyl-4’-O-apigenin; glucosyl-7-O-luteolin; rhamnosyl-3-O-kaempferol; glucosyl-3-O-quercitin; arabinosyl-3-O-quercetin; wherein the minor steviol glycosides and plant molecules are present at a level up to 55% of the stevia extract. 
Shi et. al. teaches a method of preparing a composition comprising sweet leaf chrysanthemum glycosides from Stevia (Abstract; see p. 3 of 14, last para-p. 4 of 14, top 3 para). Shi et al. teaches the composition to comprise stevioside, Rebaudioside A, B, C, D, E, and F, and luteolin-7-O-beta-D glucoside, quercetin, and quercetin-3-O-beta-D-arabinoside, and that the amount of these components ranges from 5-100% by weight (abstract; p. 3 of 14, last para-p. 4 of 14, top 3 para). Shi et. al. teaches stevia compounds have been used widely in food, beverages, and in medical products, and that the composition can be used alone or in combination with medicines, foods, and beverages (p. 3 of 14, 3rd-4th para under summary of invention section; p. 6 of 14, 2nd para). 
Shi et. al. teaches a stevia composition comprising stevioside, Rebaudioside A, B, C, D, E, and F, and luteolin-7-O-beta-D glucoside, and quercetin-3-O-beta-D-arabinoside, with each component present in an amount from 5-100% by weight. Rebaudioside E is included as a minor steviol glycoside as defined by Applicants (see para [0018] of the instant specification), and Shi’s teaching of luteolin-7-O-beta-D glucoside and quercetin-3-O-beta-D-arabinoside meets the instantly claimed limitation of plant molecules glucosyl-7-O-luteolin and arabinosyl-3-O-quercetin. As Shi teaches the components to be present in the composition from 5-100% by weight, it would have been prima facie obvious to have added the composition to a pharmaceutical product to modify the strange taste of the product, wherein Reb A is present up to 30% by weight; stevioside present up to 12% by weight; about 25% Reb C, up to about 20% Reb D; and the minor steviol glycosides and plant molecules present up to 55% by weight, since these amounts overlap with the range of 5-100% by weight for the components as taught by Shi. Moreover, it would have been considered routine and obvious for one of ordinary skill in the art, at the time of the invention, to have adjusted the amounts of components of the stevia composition taught by Shi, thereby arriving at the percent ranges recited in claims 1-2 and 5, in the absence of evidence indicating the criticality of the claimed ranges. See MPEP 2144.05, where it is stated “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Regarding claim 1, “wherein the stevia extract FMP modifies the flavor and sweetness profile of a consumable product without imparting significant sweetness to the consumable product”, products of identical chemical composition must possess the same properties. See MPEP 2112.01(II): "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Therefore, it would have been prima facie obvious that the composition taught by Shi would have possessed the characteristic recited by claim 1. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17027611 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a stevia composition comprising Reb A, Reb C, Reb D, stevioside, and minor steviol glycosides, in concentrations that overlap. The instant claims recite Reb A up to 30%; stevioside up to 12%; minor steviol glycosides up to 55%; Reb C up to 25%; and up to 20% Reb D; the copending claims recite Reb A, stevioside, Reb C, Reb D between 1-25%, while minor steviol glycosides including Reb K, Reb L, or Reb M are present up to less than 5%. The instant claims are not patentably distinct from the composition claimed in appl ‘611 because they encompass the same compounds in the composition, in concentrations that overlap. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-5 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627